UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-7883


CREADELL HUBBARD,

                    Petitioner - Appellant,

             v.

CHARLES RATLEDGE, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:15-cv-00599-GEC-RSB)


Submitted: December 21, 2018                                      Decided: January 10, 2019


Before GREGORY, Chief Judge, HARRIS, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Creadell Hubbard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Creadell Hubbard appeals from the district court’s order denying his 28 U.S.C.

§ 2241 (2012) petition. The district court ruled that Hubbard’s challenge to his career

offender status was not cognizable under § 2241 pursuant to In re Jones, 226 F.3d 328

(4th Cir. 2000). However, when it issued its decision, the district court did not have the

benefit of our decisions in United States v. Wheeler, 886 F.3d 415 (4th Cir. 2018), and

Lester v. Flournoy, 909 F.3d 708 (4th Cir. 2018). Accordingly, we grant leave to proceed

in forma pauperis, vacate the district court’s order, and remand for further consideration

of Hubbard’s petition, including any relevant jurisdictional issues. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                           VACATED AND REMANDED




                                            2